DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1, 2, 4, and 6-20 are allowed.
The following is an examiner's statement of reasons for allowance: the Examiner previously objected claims 5, 11, and 18 as to having allowable subject matter.  The limitations of claim 5 has been incorporated into claim 1, and claims 11 and 18 have been rewritten to be independent claims. Thus claims 1, 11 and 18 are allowable over the prior arts of record.
Upon further search, the prior art of records teaches various speakers with waveguide assemblies, for example: Opie et al. (US 2004/0131217) and Lee (KR 101714960). However, the prior art of record fails to show the newly amended limitations of claim 1, and the previously objected limitations of 11 and 18. Thus claims 1, 11 and 18 are allowable over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651